DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2022 has been entered.

Response to Arguments
Applicant's arguments filed 20 June 2022 have been fully considered but they are not persuasive. Previously presented rejections have been updated below and the 102 rejection of Butler has been removed. The applicant argues that the concept of the airflow of Beeck is fundamentally different from claim 1 but the examiner fails to see how the concept is relevant to the structure claimed by claim 1, as the concept of the flow structure is not claimed. As long as the structure meets the claimed structure of claim 1 the limitations are met. The other arguments presented simply state that Beeck in view of Butler does not teach or disclose the newly presented limitations. The examiner disagrees and updated rejections are presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11-12, 18-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeck (US 8961135) in view of Butler (US 20110023494).
Regarding claim 1, Beeck discloses A pre-swirler unit, comprising: a shroud (Figure 1, item 114 shows inner and outer shrouds); a blade disposed on the shroud and including a leading edge and a trailing edge (Figure 2 shows blades 204a and b that have leading edges 218 and trailing edges 220), wherein the blade comprises a concave side surface and a convex side surface that are disposed between the leading edge and the trailing edge (figure 2 shows concave sides 214 and convex sides 216), wherein a plurality of pre-swirler units are assembled with each other such that a plurality of shrouds have a circular shape (Figure 2 shows multiple units assembled together and column 4, lines 45-54 describe that the platforms extend circumferentially in a rotary machine, meaning they form a circular annular structure), wherein a pre-swirler comprising the plurality of pre-swirler units assembled with each other is disposed before a first turbine blade of a turbine to provide a swirled compressed air provided by a compressor to the turbine (Figure 1 shows a pre-swirler vane unit as the leftmost and furthest upstream vane 114 and Column 5, lines 41-54 describes that the structures shown in the further figures can be the vanes 114, meaning this structure provided in the other figures can be used for the pre-swirler at the inlet of the turbine section), and the swirled compressed air passes through a gap between the area of the convex side surface and the concave side surface of the adjacent pre-swirler unit (Figure 2, item 226 shows the air from the compressor passing between the convex side of one vane and the concave side of the other), and wherein the shroud comprises a first side surface corresponding to the concave side surface of the blade (Annotated Figure 4 shows a first side on the side of the concave blade surface. The annotated figures show the surfaces on the adjacent vane platforms but it is understood that each of these surface shapes applies to each of the vanes, so a while the first side and second sides are pointed to on different vanes, it is understood that these sides exist on the opposing not shown sides of each vane) and a second side surface corresponding to the convex side surface of the blade (Annotated Figure 4 shows a first side on the side of the concave blade surface), and the first side surface and the concave side surface face the compressor (Annotated Figure 4 shows the first side surface facing upstream, which would be toward the compressor section), and the second side surface and the convex side surface face the turbine (Annotated Figure 4 shows the second side surface facing downstream, which would be toward the turbine section). However, Beeck does not explicitly disclose that the convex side surface comprises a first plurality of dimples, and the first plurality of dimples formed on the convex side surface lowers drag force on the convex surface, and an area of the convex side surface of the pre-swirler unit in which the first plurality of dimples are formed faces the concave side surface of adjacent pre-swirler unit when two pre-swirler units are assembled with each other.
Beeck and Butler are analogous prior art because both show swirler vane structures for gas turbine engines. Butler teaches in fig. 3, that the dimples (element 42) can be placed on the concave and convex surface of the blade. Butler describes that the dimples disrupt the laminar flow of the compressed working gas (para. 28) and the first plurality of dimples formed on the convex side surface lowers drag force on the convex surface (since the structural requirements have been met, the invention of Butler would also meet the functional limitation of lowering drag forces on the convex surface). It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Beeck with the dimpled convex and concave surfaces of Butler because it serves to separate the boundary layer from the component by providing a discontinuity along the surface of the component and as a result disrupts the laminar flow of working gas to reduce drag. As Beeck Figures 2 and 4 show the convex side of each vane facing the concave side of the other vane, the dimples on one of the two sides would face the opposing face of the adjacent vane and the dimples of such an opposing face.

    PNG
    media_image1.png
    641
    599
    media_image1.png
    Greyscale

Annotated Figure 4
Regarding claim 2, Beeck in view of Butler teaches that the concave side surface comprises a second plurality of dimples (As described in the rejection of claim 1 above, Beeck in view of Butler teaches having the dimples on both sides of the vane airfoil).
Regarding claim 3, Beeck in view of Butler teaches that the first side surface and the second side surface are configured to be in parallel with each other (annotated Figure 4 shows that the first and second side are parallel to each other), the first side surface comprises a first groove (groove where element 250 sits in, the grooves can be more clearly seen in Figures 5-8), and the second side surface comprises a second groove (groove where element 250 sits in, see annotated fig. 4). 
Regarding claim 11, Beeck discloses A pre-swirler unit, comprising: a shroud including a bottom surface and a top surface opposite to the bottom surface (Figure 2, items 206 a and b show shrouds with upper and lower surfaces); a blade disposed on the top surface (Figure 2, items 204a and b) and including a leading edge and a trailing edge (Figure 2, items 218 and 220), wherein the blade comprises a concave side surface and a convex side surface that are disposed between the leading edge and the trailing edge (Figure 2, items 214 and 216), wherein a plurality of pre-swirler units are assembled with each other such that a plurality of shrouds have a circular shape (Figure 2 shows multiple units assembled together and column 4, lines 45-54 describe that the platforms extend circumferentially in a rotary machine, meaning they form a circular annular structure), wherein a pre-swirler comprising the plurality of pre-swirler units assembled with each other is disposed before a first turbine blade of a turbine to provide a swirled compressed air provided by a compressor to the turbine (Figure 1 shows a pre-swirler vane unit as the leftmost and furthest upstream vane 114 and Column 5, lines 41-54 describes that the structures shown in the further figures can be the vanes 114, meaning this structure provided in the other figures can be used for the pre-swirler at the inlet of the turbine section), , and the swirled compressed air passes through a gap between the area of the convex side surface and the concave side surface of the adjacent pre-swirler unit (Figure 2, item 226 shows the air from the compressor passing between the convex side of one vane and the concave side of the other), and wherein the shroud comprises a first side surface corresponding to the concave side surface of the blade (Annotated Figure 4 shows a first side on the side of the concave blade surface. The annotated figures show the surfaces on the adjacent vane platforms but it is understood that each of these surface shapes applies to each of the vanes, so a while the first side and second sides are pointed to on different vanes, it is understood that these sides exist on the opposing not shown sides of each vane) and a second side surface corresponding to the convex side surface of the blade (Annotated Figure 4 shows a first side on the side of the concave blade surface), and the first side surface and the concave side surface face the compressor (Annotated Figure 4 shows the first side surface facing upstream, which would be toward the compressor section), and the second side surface and the convex side surface face the turbine (Annotated Figure 4 shows the second side surface facing downstream, which would be toward the turbine section). However, Beeck does not explicitly disclose that the convex side surface comprises a first plurality of dimples, wherein the concave side surface comprises a second plurality of dimples, the first plurality of dimples formed on the convex side surface lowers drag force on the convex surface, and the second plurality of dimples formed on the concave side surface lowers drag force on the concave surface, and an area of the convex side surface of the pre-swirler unit in which the first plurality of dimples are formed faces the concave side surface of adjacent pre-swirler unit when two pre-swirler units are assembled with each other.
Beeck and Butler are analogous prior art because both show swirler vane structures for gas turbine engines. Butler teaches in fig. 3, that the dimples (element 42) can be placed on the concave and convex surface of the blade. Butler describes that the dimples disrupt the laminar flow of the compressed working gas (para. 28) and the first plurality of dimples formed on the convex side surface lowers drag force on the convex surface (since the structural requirements have been met, the invention of Butler would also meet the functional limitation of lowering drag forces on the convex surface). It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Beeck with the dimpled convex and concave surfaces of Butler because it serves to separate the boundary layer from the component by providing a discontinuity along the surface of the component and as a result disrupts the laminar flow of working gas to reduce drag. As Beeck Figures 2 and 4 show the convex side of each vane facing the concave side of the other vane, the dimples on one of the two sides would face the opposing face of the adjacent vane and the dimples of such an opposing face.
Regarding claim 12, Beeck in view of Butler teaches that the first side surface and the second side surface are configured to be in parallel with each other (annotated Figure 4 shows that the first and second side are parallel to each other), the first side surface comprises a first groove (groove where element 250 sits in, the grooves can be more clearly seen in Figures 5-8), and the second side surface comprises a second groove (groove where element 250 sits in, see annotated fig. 4). 
Regarding claim 18, Beeck discloses A pre-swirler unit, comprising: a shroud including a bottom surface, a top surface opposite to the bottom surface (Figure 2, items 206 a and b show shrouds with upper and lower surfaces), and a side surface disposed between the bottom surface and the top surface (Figure 2 shows side surfaces between the top and bottom); a blade disposed on the top surface (Figure 2, items 204a and b) and including a leading edge, a trailing edge (Figure 2, items 218 and 220), a concave side surface, and a convex side surface, wherein the concave side surface and a convex side surface are disposed between the leading edge and the trailing edge (Figure 2, items 214 and 216), wherein the side surface of the shroud comprises a first side surface, a second side surface, a third side surface, a fourth side surface, a fifth side surface, a sixth side surface, a seventh side surface, and an eighth side surface (Second Annotated Figure 4 shows an interpretation of the side surfaces that meets these limitations), wherein the first side surface corresponds to the concave side surface of the blade and the second side surface corresponds to the convex side surface of the blade (second annotated Figure 4), and the first side surface and the concave side surface face a compressor (Second Annotated Figure 4 shows that the first side faces upstream which is towards the compressor), and the second side surface and the convex side surface face a turbine (Second Annotated Figure 4 shows the second side surface faces downstream which is towards the turbine), wherein the third side surface, the fourth side surface, and the fifth side surface connect the first side surface to the second side surface while the fifth side surface corresponds to the concave side surface, wherein the sixth side surface, the seventh side surface, and the eighth side surface connect the first side surface to the second side surface while the eighth side surface corresponds to the convex side surface (Second Annotated Figure 4 shows all of these side surface limitations), and wherein a plurality of pre-swirler units are assembled with each other such that a plurality of shrouds have a circular shape (Figure 2 shows multiple units assembled together and column 4, lines 45-54 describe that the platforms extend circumferentially in a rotary machine, meaning they form a circular annular structure), and wherein a pre-swirler comprising the plurality of pre-swirler units assembled with each other is disposed before a first turbine blade of the turbine to provide a swirled compressed air provided by the compressor to the turbine (Figure 1 shows a pre-swirler vane unit as the leftmost and furthest upstream vane 114 and Column 5, lines 41-54 describes that the structures shown in the further figures can be the vanes 114, meaning this structure provided in the other figures can be used for the pre-swirler at the inlet of the turbine section), and the swirled compressed air passes through a gap between the area of the convex side surface and the concave side surface of the adjacent pre-swirler unit (Figure 2, item 226 shows the air from the compressor passing between the convex side of one vane and the concave side of the other). However, Beeck does not explicitly disclose that the convex side surface comprises a first plurality of dimples, wherein the concave side surface comprises a second plurality of dimples, the first plurality of dimples formed on the convex side surface lowers drag force on the convex surface, and the second plurality of dimples formed on the concave side surface lowers drag force on the concave surface, and an area of the convex side surface of the pre-swirler unit in which the first plurality of dimples are formed faces the concave side surface of adjacent pre-swirler unit when two pre-swirler units are assembled with each other.
Beeck and Butler are analogous prior art because both show swirler vane structures for gas turbine engines. Butler teaches in fig. 3, that the dimples (element 42) can be placed on the concave and convex surface of the blade. Butler describes that the dimples disrupt the laminar flow of the compressed working gas (para. 28) and the first plurality of dimples formed on the convex side surface lowers drag force on the convex surface (since the structural requirements have been met, the invention of Butler would also meet the functional limitation of lowering drag forces on the convex surface). It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Beeck with the dimpled convex and concave surfaces of Butler because it serves to separate the boundary layer from the component by providing a discontinuity along the surface of the component and as a result disrupts the laminar flow of working gas to reduce drag. As Beeck Figures 2 and 4 show the convex side of each vane facing the concave side of the other vane, the dimples on one of the two sides would face the opposing face of the adjacent vane and the dimples of such an opposing face.

    PNG
    media_image2.png
    770
    1026
    media_image2.png
    Greyscale

Second Annotated Figure 4
Regarding claim 19, Beeck in view of Butler teaches a first groove formed on the first side surface (groove where element 250 sits in, the grooves can be more clearly seen in Figures 5-8) and a second groove formed on the second side surface (groove where element 250 sits in, see annotated fig. 4).
Regarding claim 22, Beeck in view of Butler teaches the first side surface corresponds to the leading edge and the fourth side surface corresponds to the trailing edge (Second Annotated Figure 4 shows that the first side surface is adjacent the leading edge and the second side surface is adjacent the trailing edge).

Allowable Subject Matter
Claims 4-10 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The new amendments requiring the first and second surfaces to be parallel to each other changes the way the remaining surfaces must be assigned by the references. Because of this, there is no possible way to assign the surfaces such that the third, fourth, and fifth surfaces meet the requirements of the limitations of claims 4 and 14. There is also no clear reason why it would have been obvious to modify the surfaces to create such a surface arrangement. While there is other prior art such as Bailey (US 20100028143), Burdgick (US 9506362), and McCaffrey (US 20130052030) provides differing side surface structures for blades, none provide the combination of the first and second surfaces requiring corresponding concave and convex vane sides, the arrangement of the third-fifth surfaces, and the inclusion in a gas turbine vane structure. Because of these factors, no proper rejections were found.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. The examiner has cited various platform side surface structures as relevant art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745